Exhibit COMPANY LETTERHEAD October 31, 2007 CAMOFI Master LDC CAMHZN Master LDC 350 Madison Avenue 350 Madison Avenue New York, New York 10017 New York, New York 10017 Gentlemen: Simultaneously with the execution and delivery of this letter, the undersigned, Marshall Holdings International, Inc. (the “Company”) and D.L. Claire Capital, Inc. (“D.L. Claire”), is executing and delivering to you, or causing to be executed and delivered to you, the following: 1. Secured Promissory Notes (the “Notes”) in the combined principal amount of $650,000; 2. Purchase Agreement between the Company, D.L. Claire and you; 3. Security Agreement between the Company, D.L. Claire and you; 4. Security Interest Pledge Agreement among the Company, the pledgors to the Security Interest Pledge Agreement and you; and 5. Guaranty between the Company and you. The documents identified in items 1 through 5 above, along with this Letter, are referred to herein as the “Transaction Documents”). As additional consideration for your agreement to execute and deliver the Transaction Documents, the Company agrees to issue (the “Repayment Issuance”) to you and/or your designee (i) $250,000 worth of shares of common stock of the
